Exhibit 10.16

 

DOLLAR GENERAL CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated as of the date indicated on Schedule A
hereto (the “Grant Date”), is made between Dollar General Corporation, a
Tennessee corporation (hereinafter, together with all Service Recipients unless
the context indicates otherwise, called the “Company”), and the individual whose
name is set forth on the signature page hereof, who is an employee of the
Company (hereinafter referred to as the “Grantee”).  Capitalized terms not
otherwise defined herein shall have the same meanings as in the Dollar General
Corporation Amended and Restated 2007 Stock Incentive Plan, as amended from time
to time (the “Plan”), the terms of which are hereby incorporated by reference
and made a part of this Agreement.

 

WHEREAS, the Company desires to grant the Grantee a restricted stock unit award
as provided for hereunder, ultimately payable in shares of Common Stock of the
Company, par value $0.875 per Share (the “Restricted Stock Unit Award”),
pursuant to the terms and conditions of this Agreement and the Plan; and

 

WHEREAS, the Compensation Committee (or a duly authorized subcommittee thereof)
of the Company’s Board appointed to administer the Plan (the “Committee”) has
determined that it would be to the advantage and in the best interest of the
Company and its shareholders to grant the Restricted Stock Unit Award provided
for herein to the Grantee, and has advised the Company thereof and instructed
the undersigned officer to issue said Award;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby agree as follows:

 

1.     Grant of the Restricted Stock Unit.  Subject to the terms and conditions
of the Plan and the additional terms and conditions set forth in this Agreement,
the Company hereby grants to the Grantee the number of Restricted Stock Units
set forth on Schedule A hereto. A “Restricted Stock Unit” represents the right
to receive one Share of Common Stock upon satisfaction of the vesting and other
conditions set forth in this Agreement.  The Restricted Stock Units shall vest
and become nonforfeitable in accordance with Section 2 hereof.

 

2.     Vesting.  

 

(a)   Vesting Date and Forfeiture.  The Restricted Stock Units shall become
vested and nonforfeitable in three equal installments on April 1 of the three
(3) fiscal years following the fiscal year in which the Grant Date occurs, as
set forth on Schedule A hereto (each such date, a “Vesting Date”), so long as
the Grantee continues to be an employee of the Company through each such Vesting
Date.  To the extent the application of this vesting schedule results in the
vesting of fractional shares, the fractional shares shall be combined and vest
on the earliest Vesting Date. If the Grantee’s employment with the Company
terminates prior to a Vesting Date and Section 2(b) does not apply or has not
applied, or to the extent Section 2(b) cannot apply, then any unvested
Restricted Stock Units at the date of such termination of employment shall be
automatically forfeited to the Company. 





1

--------------------------------------------------------------------------------

 



 

(b)   Accelerated Vesting Events.  Notwithstanding the foregoing, to the extent
such Restricted Stock Units have not previously terminated, been forfeited or
become vested and nonforfeitable, (i) if the Grantee terminates his employment
with the Company due to the Grantee’s Retirement (as defined below), then that
one-third of the Restricted Stock Units that would have become vested and
nonforfeitable on the next immediately following Vesting Date if the Grantee had
remained employed through such date shall become vested and nonforfeitable upon
such Retirement, provided, however, that, if the Grantee retires on a Vesting
Date, no accelerated vesting shall occur but rather Grantee shall be entitled
only to the portion of the Restricted Stock Units that were scheduled to vest on
such Vesting Date; and (ii) in the event of the Grantee’s death or Disability
(as defined below) while employed with the Company, one hundred percent (100%)
of the Restricted Stock Units shall become vested and nonforfeitable upon such
death or Disability; and (iii) in the event of the Grantee’s Qualifying
Termination, one hundred percent (100%) of the Restricted Stock Units shall
become vested and nonforfeitable on the date of the Qualifying Termination.

(c)   Transfer and Reemployment.  For purposes of this Agreement, transfer of
employment among the Company and another Service Recipient shall not be
considered a termination or interruption of employment.  Upon reemployment
following a termination of employment for any reason, the Grantee shall have no
rights to any Restricted Stock Units previously forfeited and cancelled under
this Agreement.

(d)   Retirement.  For purposes of this Agreement, Retirement shall mean the
voluntary termination of Grantee’s employment with the Company on or after (i)
reaching the minimum age of sixty-two (62) and (ii) achieving five (5)
consecutive years of service; provided, however, that (i) the sum of the
Grantee’s age plus years of service (counting whole years only) must equal at
least seventy (70); (ii) there is no basis for the Company to terminate the
Grantee with Cause at the time of Grantee’s voluntary termination; and (iii) the
termination also constitutes a “separation from service” within the meaning of
Section 409A of the Code.

(e)   Disability.  For the purposes of this Agreement, Disability shall have the
meaning set forth in Treas. Reg. Section 1.409A-3(i)(4).  A Grantee will be
deemed disabled if the Grantee is determined to be disabled under the Company’s
long term disability plan, provided that the definition of “disability” applied
under such plan complies with the requirements of Treas. Reg. Section
1.409A-3(i)(4).

(f)   Cause.  For the purposes of this Agreement, Cause shall mean (i) “Cause”
as such term may be defined in any employment agreement between the Grantee and
the Company that is in effect at the time of termination of employment; or (ii)
if there is no such employment agreement in effect, “Cause” as such term may be
defined in any change-in-control agreement between the Grantee and the Company
that is in effect at the time of termination of employment; or (iii) if there is
no such employment or change-in-control agreement, with respect to a Grantee:
(A) any act of the Grantee involving fraud or dishonesty, or any willful failure
to perform reasonable duties assigned to the Grantee which failure is not cured
within 10 business days after receipt from the Company of written notice of such
failure; (B) any material breach by the Grantee of any securities or other law
or regulation or any Company policy governing trading or dealing with stock,
securities, investments or the like, or any inappropriate disclosure or
“tipping” relating to any stock, securities, investments or the like; (C) other
than as required by law, the carrying out by the Grantee of any activity, or the
Grantee making any public statement, which prejudices or ridicules the good name
and standing of the Company or its Affiliates or would bring such persons into
public contempt or ridicule; (D) attendance by the Grantee at work in a state of
intoxication or the Grantee otherwise





2

--------------------------------------------------------------------------------

 



being found in possession at the Grantee’s place of work of any prohibited drug
or substance, possession of which would amount to a criminal offense; (E) any
assault or other act of violence by the Grantee; or (F) the Grantee being
indicted for any crime constituting (I) any felony whatsoever or (II) any
misdemeanor that would preclude employment under the Company’s hiring policy.

(g)   Change in Control.  For purposes of this Agreement, a Change in Control
(as defined in the Plan) will be deemed to have occurred with respect to the
Grantee only if an event relating to the Change in Control constitutes a change
in ownership or effective control of the Company or a change in the ownership of
a substantial portion of the assets of the Company within the meaning of Treas.
Reg. Section 1.409A-3(i)(5).

(h)   Good Reason.  For purposes of this Agreement, Good Reason shall mean (i) a
material diminution in the Grantee's base salary unless such action is in
connection with across-the-board base salary reductions affecting 100 percent of
employees at the same grade level; or (ii) a material diminution in the
Grantee's authority, duties or responsibilities.  To qualify as a termination
due to Good Reason under this Agreement, the Grantee must have provided written
notice to the Company of the existence of the circumstances providing grounds
for termination for Good Reason within thirty (30) days of the initial existence
of such grounds and must have given the Company at least thirty (30) days from
receipt of such notice to cure the condition constituting Good Reason.   Such
termination of employment must have become effective no later than one year
after the initial existence of the condition constituting Good Reason.

(i)   Qualifying Termination.  For purposes of this Agreement, Qualifying
Termination shall mean the Grantee’s employment with the Company is
involuntarily terminated by the Company other than with Cause or terminated by
the Grantee for Good Reason other than when Cause to terminate exists, in each
case provided (A) the termination of employment occurs within two years
following a Change in Control and (B) the termination of employment also
constitutes a “separation from service” within the meaning of Section 409A of
the Code.  In no event shall a Qualifying Termination include the Retirement,
death, Disability or any other termination not specifically covered by the
preceding sentence.

3.     Payment of Common Stock. 

(a)   Payment and Delivery.  Shares of Common Stock corresponding to the number
of Restricted Stock Units that become vested and nonforfeitable in accordance
with Section 2 (“RSU Shares”) shall be paid to the Grantee, or, if deceased, the
Grantee’s estate, either through delivery of a share certificate or by providing
evidence of electronic delivery, and such RSU Shares shall be registered in the
name of the Grantee or, if deceased, the Grantee’s estate.  The RSU Shares shall
be paid on the Vesting Date unless vesting is accelerated under Section 2(b)
prior to such Vesting Date.  In the event vesting is accelerated under Section
2(b), the RSU Shares shall be paid as follows (based on the first to occur of
Retirement, Qualifying Termination, death or Disability but only if such
accelerated payment timing results in payment before the applicable Vesting
Date):  (i) six (6) months and one (1) day following the date of termination of
employment due to Retirement or Qualifying Termination; or (ii) within ninety
 (90) days following the date of the Grantee’s death or Disability.  If the
Grantee dies prior to payment under Section 3(a)(i), payment of the RSU Shares
shall occur upon the earlier of (A) ninety  (90) days following the date of the
Grantee’s death, or (B) the payment time under Section 3(a)(i).





3

--------------------------------------------------------------------------------

 



(b)   Authorized Shares.  The RSU Shares may be either previously authorized but
unissued Shares or issued Shares, which have then been reacquired by the
Company. Such Shares shall be fully paid and nonassessable.

4.     No Dividend Equivalents.  The Grantee shall have no right to dividend
equivalents or dividends on the Restricted Stock Units.

5.     Transferability.  Neither the Restricted Stock Units prior to becoming
vested pursuant to Section 2 nor any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of the Grantee or his or
her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5 shall
not prevent transfers by will or by the applicable laws of descent and
distribution.

6.     No Guarantee of Employment.  Nothing in this Agreement or in the Plan
shall confer upon the Grantee any right to continue in the employ of the Company
or shall interfere with or restrict in any way the rights of the Company, which
are hereby expressly reserved, to terminate the employment of the Grantee at any
time for any reason whatsoever, with or without cause, subject to the applicable
provisions of, if any, the Grantee’s employment agreement with the Company or
offer letter provided by the Company to the Grantee.

7.     Change in Capitalization; Change in Control. If any event described in
Section 8 or 9 of the Plan occurs, this Agreement and the Restricted Stock Units
shall be adjusted to the extent required or permitted, as applicable, pursuant
to Sections 8 and 9 of the Plan.

8.     Mandatory Tax Withholding.  Unless otherwise determined by the Committee,
at the time of payment of the RSU Shares, the Company shall withhold from any
RSU Shares deliverable in payment of the Restricted Stock Units the number of
RSU Shares having a value equal to the minimum amount of income and employment
taxes required to be withheld under applicable laws and regulations, and pay the
amount of such withholding taxes in cash to the appropriate taxing
authorities.  Unless otherwise determined by the Committee, if vesting occurs
prior to payment and applicable law requires the payment of employment taxes at
such time, then the Company shall withhold from the Restricted Stock Units, the
number of RSU Shares having a value equal to the minimum amount of income and
employment taxes required to be withheld under applicable law and regulations,
in a manner that complies with Section 409A of the Code, and pay the amount of
such withholding taxes in cash to the appropriate taxing authorities.  With
regard to withholding at the time of payment (but not vesting), any fractional
shares resulting from the payment of the withholding amounts shall be liquidated
and paid in cash to the U.S. Treasury as additional federal income tax
withholding for the Grantee.  With regard to withholding at the time of vesting,
only full shares (determined by rounding down to the next full share) shall be
liquidated and paid in cash to the U.S. Treasury and any additional amounts due
for tax withholding shall be paid by the Grantee.  Grantee shall be responsible
for any withholding taxes not satisfied by means of such mandatory withholding
and for all taxes in excess of such withholding taxes that may be due upon
vesting of the Restricted Stock Units.

9.     Limitation on Obligations.  This Restricted Stock Unit Award shall not be
secured by any specific assets of the Company, nor shall any assets of the
Company be designated as





4

--------------------------------------------------------------------------------

 



attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement.  In addition, the Company shall not be liable to the Grantee for
damages relating to any delays in issuing the share certificates or electronic
delivery thereof to him (or his designated entities), any loss of the
certificates, or any mistakes or errors in the issuance or registration of the
certificates or in the certificates themselves. 

10.     Securities Laws.  The Company may require the Grantee to make or enter
into such written representations, warranties and agreements as the Committee
may reasonably request in order to comply with applicable securities laws.  The
Restricted Stock Units and RSU Shares shall be subject to all applicable laws,
rules and regulations and to such approvals of any governmental agencies as may
be required.

11.     Notices.  Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of its Secretary or his or
her designee, and any notice to be given to the Grantee shall be addressed to
him at the address given beneath his signature hereto.  By a notice given
pursuant to this Section 11, either party may hereafter designate a different
address for notices to be given to him.  Any notice that is required to be given
to the Grantee shall, if the Grantee is then deceased, be given to the Grantee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 11.  Any
notice shall have been deemed duly given when delivered by hand or courier or
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

12.     Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

13.     Section 409A of the Code.  The provisions of Section 10(c) of the Plan
are hereby incorporated by reference.  Notwithstanding the foregoing, the
Company shall not be liable to the Grantee in the event this Agreement or any
payment or benefit hereunder fails to be exempt from, or comply with, Section
409A of the Code.

14.     Arbitration.  In the event of any controversy among the parties hereto
arising out of, or relating to, this Agreement which cannot be settled amicably
by the parties, such controversy shall be finally, exclusively and conclusively
settled by mandatory arbitration conducted expeditiously in accordance with the
American Arbitration Association rules, by a single independent
arbitrator.  Such arbitration process shall take place within the Nashville,
Tennessee metropolitan area.  The decision of the arbitrator shall be final and
binding upon all parties hereto and shall be rendered pursuant to a written
decision, which contains a detailed recital of the arbitrator’s
reasoning.  Judgment upon the award rendered may be entered in any court having
jurisdiction thereof.  Each party shall bear its own legal fees and expenses,
unless otherwise determined by the arbitrator.

15.     Clawback.  As a condition of receiving the Restricted Stock Units, the
Grantee acknowledges and agrees that the Grantee’s rights, payments, and
benefits with respect to the Restricted Stock Units shall be subject to any
reduction, cancellation, forfeiture or recoupment, in whole or in part, upon the
occurrence of certain specified events, as may be required by any rule or
regulation of the Securities and Exchange Commission or by any applicable
national exchange, or by any other applicable law, rule or regulation or as set
forth in a separate “clawback” or recoupment policy as may be adopted from time
to time by the Board or the Committee.





5

--------------------------------------------------------------------------------

 



16.     Applicability of Plan. The Restricted Stock Units and the RSU Shares
issued to the Grantee upon payment of the Restricted Stock Units shall be
subject to all terms and provisions of the Plan to the extent applicable to
restricted stock units and Shares.  In the event of any conflict between this
Agreement and the Plan, the terms of the Plan shall control. 

17.     Amendment and Termination. This Agreement may be modified in any manner
consistent with Section 10 of the Plan.

18.     Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Restricted
Stock Unit Award.  In its absolute discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.

19.     Rights as Shareholder.  The holder of a Restricted Stock Unit Award
shall not be, nor have any of the rights or privileges of, a shareholder of the
Company in respect of any RSU Shares issuable upon the payment of a vested
Restricted Stock Unit unless and until a certificate or certificates
representing such RSU Shares shall have been issued by the Company to such
holder or, if the Common Stock is listed on a national securities exchange, a
book entry representing such RSU Shares has been made by the registrar of the
Company.

20.     Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[Signatures on next page.]

 





6

--------------------------------------------------------------------------------

 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

 

 

 

DOLLAR GENERAL CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

GRANTEE

 

 

 

Signature:

 

 

Print Name:

 

 

Employee ID:

 

 

 

 

HOME ADDRESS:

 

 

 

 

 

 

 





7

--------------------------------------------------------------------------------

 



Schedule A to Restricted Stock Unit Award Agreement

 

Grant Date:

 [      ]

 

 

 

 

Number of Restricted Stock Units Awarded:

 [      ]

 

 

Vesting Dates:

 

Percentage

Date

331/3

April 1, [insert year]

331/3

April 1, [insert year]

331/3

April 1, [insert year]

 

 

 

 

8

--------------------------------------------------------------------------------